Exhibit 10.2

GUARANTY

GUARANTY AGREEMENT (this “Guaranty”), dated as of March 23, 2015, by and among
the Persons listed on the signature pages hereof under the caption
“Guarantors”(together with any other entity that becomes a guarantor hereunder
pursuant to Section 15 hereof, the “Guarantors” and each, a “Guarantor”) and
Barclays Bank PLC, as administrative agent (in such capacity, together with its
successors and permitted assigns in such capacity, the “Administrative Agent”)
for the Secured Parties (as defined in the Interim Loan Agreement referred to
below).

Reference is made to that certain Interim Loan Agreement, dated as of March 23,
2015 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Interim Loan Agreement”), by and among Tenet
Healthcare Corporation, a Nevada corporation (the “Borrower”), the Lenders (as
defined in the Interim Loan Agreement) from time to time party thereto and the
Administrative Agent. Capitalized terms used and not defined herein are used
with the meanings assigned to such terms in the Interim Loan Agreement.

The Lenders have agreed to make certain Loans to the Borrower pursuant to, and
upon the terms and subject to the conditions specified in, the Interim Loan
Agreement. Each Guarantor is a Subsidiary of the Borrower and acknowledges that
it has derived and will derive substantial benefit from such Loans made by the
Lenders to the Borrower. As consideration therefor and in order to induce the
Lenders to make such Loans, each Guarantor is willing to execute this Guaranty.

Accordingly, the parties hereto agree as follows:

1. Guaranty. Each Guarantor hereby, unconditionally and irrevocably, guarantees
to the Lenders the full and prompt payment when due, whether at stated maturity,
upon acceleration, demand or otherwise, and at all times thereafter, of the
Obligations and the punctual performance of all of the terms contained in the
documents executed by the Borrower in favor of the Lenders in connection with
the Obligations. This Guaranty is a guaranty of payment and performance and is
not merely a guaranty of collection.

2. Rights of Lenders. Each Guarantor consents and agrees that the Lenders may,
at any time and from time to time, without notice or demand, and without
affecting the enforceability or continuing effectiveness hereof: (a) amend,
extend, renew, compromise, discharge, accelerate or otherwise change the time
for payment or the terms of the Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Obligations; (c) apply
such security and direct the order or manner of sale thereof as each Lender may
determine in its sole discretion; and (d) release or substitute one or more of
any endorsers or other guarantors of any of the Obligations. Without limiting
the generality of the foregoing, each Guarantor consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of such Guarantor under this Guaranty or which, but for this provision,
might operate as a discharge of such Guarantor.

3. Certain Waivers. Each Guarantor waives to the fullest extent permitted by law
(a) any defense arising by reason of any disability or other defense of the
Borrower or any other guarantor, or the cessation from any cause whatsoever
(including any act or omission of the Lenders) of the liability of the Borrower;
(b) any defense based on any claim that such Guarantor’s obligations exceed or
are more burdensome than those of the Borrower; (c) the benefit of any statute
of limitations affecting such Guarantor’s liability hereunder; (d) any right to
require the Lenders to proceed against the Borrower, proceed against or exhaust
any security for the Obligations, or pursue any other remedy in each Lender’s
power whatsoever and any defense based upon the doctrines of marshalling of
assets or of election of

 

1



--------------------------------------------------------------------------------

remedies; (e) any benefit of and any right to participate in any security now or
hereafter held by the Lenders; (f) any fact or circumstance related to the
Obligations which might otherwise constitute a defense to the obligations of
such Guarantor under this Guaranty and (g) any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties, other than the defense that
the Obligations have been fully performed and indefeasibly paid in full in cash.

Each Guarantor expressly waives all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Obligations, and all notices of acceptance
of this Guaranty or of the existence, creation or incurrence of new or
additional Obligations. This Guaranty shall not be affected by the genuineness,
validity, regularity or enforceability of the Obligations or any instrument or
agreement evidencing any Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Obligations which might otherwise
constitute a defense to the obligations of each Guarantor under this Guaranty,
and each Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing.

4. Obligations Independent. The obligations of each Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Obligations and the obligations of any other Guarantor, and a separate action
may be brought against such Guarantor to enforce this Guaranty whether or not
the Borrower or any other person or entity is joined as a party.

5. Subrogation. No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Obligations and any
amounts payable under this Guaranty have been indefeasibly paid and performed in
full and any Commitments of the Lenders or Loans provided by the Lenders with
respect to the Obligations are terminated (other than contingent indemnification
obligations to the extent no claim giving rise thereto has been asserted). If
any amounts are paid to a Guarantor in violation of the foregoing limitation,
then such amounts shall be held in trust for the Administrative Agent on behalf
of the Lenders and shall forthwith be paid to the Lenders to reduce the amount
of the Obligations, whether matured or unmatured.

6. Subordination of Guaranty to Guarantor Senior Debt. Each Guarantor covenants
and agrees, and the Lenders through the Administrative Agent, by its acceptance
hereof, likewise covenants and agrees, that, to the extent and in the manner
hereinafter set forth in this Section 6, the obligations of each Guarantor under
its Guaranty are hereby expressly made subordinate and subject in right of
payment to the prior payment in full of all Guarantor Senior Debt (as defined
below) of each Guarantor. The provisions of this Section 6 shall continue to be
effective or be reinstated, as the case may be, if at any time any payment of
any of the Guarantor Senior Debt is rescinded or must otherwise be returned by a
holder of Guarantor Senior Debt upon any Guarantor Proceeding (as defined below)
or otherwise, all as though such payment had not been made.

For purposes of this Guaranty, “Guarantor Senior Debt” means with respect to any
Guarantor, such Guarantor’s Guarantee of (i) the Existing LC Facility, the
Secured Notes and the Existing Credit Agreement and (ii) any other Debt to the
extent, in the case of clause (ii), such Guarantee is not subordinated in right
of payment to any other Guarantee by such Guarantor and was incurred in
compliance with Section 8.3 of the Interim Loan Agreement.

(a) Payment Over of Proceeds Upon Dissolution, Etc. In the event of (i) any
insolvency or bankruptcy case or proceeding, or any receivership, liquidation,
reorganization or other similar case or

 

2



--------------------------------------------------------------------------------

proceeding in connection therewith, relative to any Guarantor or to its
creditors, as such, or to its assets, or (ii) any liquidation, dissolution or
other winding up of any Guarantor, whether voluntary or involuntary and whether
or not involving insolvency or bankruptcy, or (iii) any assignment for the
benefit of creditors or any other marshaling of assets and liabilities of any
Guarantor, then and in any such event specified in clause (i), (ii) or
(iii) above (each such event, if any, herein sometimes referred to as a
“Guarantor Proceeding”) the holders of Guarantor Senior Debt shall be entitled
to receive or retain payment in full in cash or cash equivalents of all amounts
due or to become due on or in respect of all Guarantor Senior Debt before the
Lenders are entitled to receive any payment or distribution of any kind or
character, whether in cash, property or securities, on account of any
obligations in respect of this Guaranty (including any interest accruing on or
after the filing of any Guarantor Proceeding relating to a Guarantor, whether or
not allowed in such Guarantor Proceeding) or on account of any purchase or other
acquisition of Loans by any Guarantor or any Subsidiary of a Guarantor (all such
payments, distributions, purchases and acquisitions herein referred to,
individually and collectively, as a “Guarantee Payment”), and to that end the
holders of Guarantor Senior Debt shall be entitled to receive, for application
to the payment thereof, any Guarantee Payment which may be payable or
deliverable in respect of this Guaranty in any such Guarantor Proceeding.

In the event that, notwithstanding the foregoing provisions of this
Section 6(a), any Lender shall have received any Guarantee Payment before all
Guarantor Senior Debt of a Guarantor is paid in full in cash or cash equivalents
and if such fact shall, at or prior to the time of a Guarantee Payment, have
been made known to such Lender, then and in such event such Guarantee Payment
shall be paid over or delivered forthwith to the trustee in bankruptcy or other
person making payment or distribution of assets of such Guarantor for the
application to the payment of all Guarantor Senior Indebtedness remaining
unpaid, to the extent necessary to pay the Guarantor Senior Indebtedness in full
in cash or cash equivalents, after giving effect to any concurrent payment or
distribution to or for the holders of Guarantor Senior Indebtedness.

For purposes of this Section 6 only, the words “any payment or distribution of
any kind or character, whether in cash, property or securities” shall not be
deemed to include a payment or distribution of stock or securities of any
Guarantor provided for by a plan of reorganization or readjustment authorized by
an order or decree of a court of competent jurisdiction in a reorganization
proceeding under any applicable bankruptcy law or of any other corporation
provided for by such plan of reorganization or readjustment which stock or
securities are subordinated in right of payment to all then outstanding
Guarantor Senior Debt to substantially the same extent as, or to a greater
extent than, the Guaranty of the Guarantors are so subordinated as provided in
this Section 6.

The consolidation of any Guarantor with, or the merger of any Guarantor into,
another Person or the liquidation or dissolution of any Guarantor following the
conveyance or transfer of all or substantially all of its properties and assets
as an entirety to another Person upon the terms and conditions set forth in
Section 8.05 of the Interim Loan Agreement shall not be deemed a Guarantor
Proceeding for the purposes of this Section 6 if the Person formed by such
consolidation or into which such Guarantor is merged or the Person which
acquires by conveyance or transfer such properties and assets, as the case may
be, shall, as a part of such consolidation, merger, conveyance or transfer,
comply with the conditions set forth in Section 8.05 of the Interim Loan
Agreement.

(b) No Payment When Guarantor Senior Debt in Default. In the event that any
Guarantor Senior Payment Default (as defined below) shall have occurred and be
continuing, then no Guarantee Payment shall be made unless and until such
Guarantor Senior Payment Default shall have been cured or waived or shall have
ceased to exist or all amounts then due and payable in respect of Guarantor
Senior Debt shall have been paid in full in cash or cash equivalents. “Guarantor
Senior Payment Default” means any default in the payment of principal of (or
premium, if any) or interest on Guarantor Senior Debt when due, whether at the
due date of any such payment or by declaration of acceleration or call for
redemption.

 

3



--------------------------------------------------------------------------------

Upon the occurrence of a Guarantor Senior Non-Payment Default (as defined below)
and receipt of written notice by the applicable Guarantor of the occurrence of
such Guarantor Senior Non-Payment Default from any holder of Guarantor Senior
Debt (or any trustee, agent or other representative for such holder) which is
the subject of such Guarantor Senior Non-Payment Default, no payments on account
of principal of, premium, if any, or Guarantee Payment may be made during a
period (the “Guarantor Payment Blockage Period”) commencing on the date of the
receipt by such Guarantor of such notice and ending the earlier of (i) the date
on which such Guarantor Senior Non-Payment Default shall have been cured or
waived or ceased to exist or all Guarantor Senior Debt which was the subject of
such Guarantor Senior Non-Payment Default shall have been paid in full in cash
or cash equivalents and (ii) the 179th day after the date of the receipt of such
notice. No Guarantor Senior Non-Payment Default that existed or was continuing
on the date of the commencement of a Guarantor Payment Blockage Period may be
made the basis of the commencement of a subsequent Guarantor Payment Blockage
Period whether or not within a period of 360 consecutive days, unless such
Guarantor Senior Non-Payment Default shall have been cured for a period of not
less than 90 consecutive days. In any event, notwithstanding the foregoing, no
more than one Guarantor Payment Blockage Period may be commenced during any
360-day period and there shall be a period of at least 181 days during each
360-day period when no Payment Blockage Period is in effect. “Guarantor Senior
Non-Payment Default” means the occurrence or existence and continuance of an
event of default with respect to Guarantor Senior Debt, other than a Guarantor
Senior Payment Default, that permits the holders of the Guarantor Senior Debt
(or a trustee or other agent on behalf of the holders thereof) then to declare
such Guarantor Senior Debt due and payable prior to the date on which it would
otherwise become due and payable.

The failure to make any payment under this Guaranty by reason of the provisions
of this Section 6(b) will not be construed as preventing the occurrence of an
Event of Default with respect to the Loans arising from any such failure to make
payment pursuant to the Interim Loan Agreement. Upon termination of any period
of Guarantor Payment Blockage Period the applicable Guarantor shall resume
making any and all required payments in respect of its Guaranty, including any
missed payments.

In the event that, notwithstanding the foregoing, any Guarantor shall make any
Guarantee Payment to any Lender prohibited by the foregoing provisions of this
Section 6(b), and if such fact shall, at or prior to the time of such Guarantee
Payment, have been made known to any given Lender, then and in such event such
Guarantee Payment to such Lender shall be paid over and delivered forthwith to
the holders of the Guarantor Senior Debt in the same form received and, until so
turned over, the same shall be held in trust by such Lender as the property of
the holders of the Guarantor Senior Debt.

By reason of such subordination, in the event of insolvency of any Guarantor,
unsubordinated creditors of such Guarantor who are not holders of Guarantor
Senior Debt or of the Loans may recover less, ratably, than holders of Guarantor
Senior Debt and more, ratably, than Lenders. The provisions of this Section 6(b)
shall not apply to any Guarantee Payment with respect to which Section 6(a)
would be applicable.

(c) Payment Permitted If No Default. Nothing contained in this Section 6 or
elsewhere in this Guaranty shall prevent (i) any Guarantor, at any time except
during the pendency of any Guarantor Proceeding referred to in Section 6(a) or
under the conditions described in Section 6(b), from making Guarantee Payments,
or (ii) the retention of such Guarantee Payment by any Lender, if, at the time
of such Guarantee Payment it did not have knowledge that such Guarantee Payment
would have been prohibited by the provisions of this Section 6.

 

4



--------------------------------------------------------------------------------

(d) Subrogation to Rights of Lenders of Guarantor Senior Debt. Only after the
payment in full in cash or cash equivalents of all amounts due or to become due
on or in respect of Guarantor Senior Debt of any Guarantor, the Lenders shall be
subrogated to the rights of the holders of such Guarantor Senior Debt to receive
payments and distributions of cash, property and securities applicable to such
Guarantor Senior Debt until the principal of (and premium, if any) and interest
on the Loans shall be paid in full. For purposes of such subrogation, no
payments or distributions to the holders of the Guarantor Senior Debt of a
Guarantor of any cash, property or securities to which the Lenders would be
entitled except for the provisions of this Section 6, and no payments over
pursuant to the provisions of this Section 6 to the holders of Guarantor Senior
Debt by Lenders, shall, as among such Guarantor, its creditors other than
holders of Guarantor Senior Debt of such Guarantor and the Lenders, be deemed to
be a payment or distribution by such Guarantor to or on account of the Guarantor
Senior Debt of such Guarantor.

(e) Provisions Solely to Define Relative Rights. The provisions of this
Section 6 are and are intended solely for the purpose of defining the relative
rights of the Lenders on the one hand and the holders of Guarantor Senior Debt
on the other hand. Nothing contained in this Section 6 or elsewhere in this
Guaranty is intended to or shall (i) impair, as among a Guarantor, its creditors
other than holders of Guarantor Senior Debt of a Guarantor and the Lenders, the
obligation of a Guarantor, which are absolute and unconditional (and which,
subject to the rights under this Section 6 of the holders of Guarantor Senior
Debt of a Guarantor, are intended to rank equally with all other general secured
obligations of a Guarantor), to pay to the Lenders the principal of and interest
on the Loans as and when the same shall become due and payable in accordance
with their terms; or (ii) affect the relative rights against a Guarantor of the
Lenders and creditors of a Guarantor other than the holders of Guarantor Senior
Debt; or (iii) prevent any Lender from exercising all remedies otherwise
permitted by applicable law upon default under this Guaranty, subject to the
rights, if any, under this Section 6 of the holders of Guarantor Senior Debt of
a Guarantor to receive cash, property and securities otherwise payable or
deliverable to such Lender.

(f) No Waiver of Subordination Provisions. No right of any present or future
holder of any Guarantor Senior Debt to enforce subordination as herein provided
shall at any time in any way be prejudiced or impaired by any act or failure to
act on the part of any Guarantor or by any act or failure to act, in good faith,
by any such holder, or by any noncompliance by any Guarantor with the terms,
provisions and covenants of this Guaranty, regardless of any knowledge thereof
any such holder may have or be otherwise charged with.

Without in any way limiting the generality of the foregoing paragraph, the
holders of Guarantor Senior Debt may, at any time and from time to time, without
the consent of or notice to the Lenders, without incurring responsibility to the
Lenders and without impairing or releasing the subordination provided in this
Section 6 or the obligations hereunder of the Lenders to the holders of
Guarantor Senior Debt, do any one or more of the following: (i) change the
manner, place or terms of payment or extend the time of payment of, or renew or
alter, Guarantor Senior Debt, or otherwise amend or supplement in any manner
Guarantor Senior Debt or any instrument evidencing the same or any agreement
under which Guarantor Senior Debt is outstanding; (ii) sell, exchange, release
or otherwise deal with any property pledged, mortgaged or otherwise securing
Guarantor Senior Debt; (iii) release any Person liable in any manner for the
collection of Guarantor Senior Debt; (iv) settle or compromise any such
Guarantor Senior Debt or any other liability of any obligor of such Guarantor
Senior Debt to such holder of any security therefor or any liability issued in
respect thereof and apply any sums by whomsoever paid and however realized to
any liability (including, without limitation, payment of any of the Guarantor
Senior Debt) in any manner or order; (v) fail to take or to record or otherwise
perfect, for any reason or for no reason, any lien or security interest securing
such Guarantor Senior Debt by whomsoever granted, exercise or delay in or
refrain from exercising any right or remedy against any

 

5



--------------------------------------------------------------------------------

obligor or any guarantor or any other Person, elect any remedy and otherwise
deal freely with any obligor and any security for such Guarantor Senior Debt or
any liability of any obligor to the holders of such Guarantor Senior Debt or any
liability issued in respect of such Guarantor Senior Debt; and (vi) exercise or
refrain from exercising any rights against any Guarantor and any other Person.

(g) Reliance by Lenders of Guarantor Senior Debt on Subordination Provisions.
Each Lender, by making a Loan, acknowledges and agrees that the foregoing
subordination provisions are, and are intended to be, an inducement and a
consideration to each holder of any Guarantor Senior Debt, whether such
Guarantor Senior Debt was created or acquired before or after the making of a
Loan, to acquire and continue to hold, or to continue to hold, such Guarantor
Senior Debt and such holder of such Guarantor Senior Debt shall be deemed
conclusively to have relied on such subordination provisions in acquiring and
continuing to hold, or in continuing to hold, such Guarantor Senior Debt.

If a proper claim or proof of debt in the form required in such proceeding is
not filed by or on behalf of all Lenders prior to 30 days before the expiration
of the time to file such claims or proofs, then the holders or a representative
of any Guarantor Senior Debt are hereby authorized, and shall have the right
(without any duly), to file an appropriate claim on behalf of the Lenders.

7. Termination; Reinstatement. (a) Except as set forth in clauses (b) and (c) of
this Section 7, this Guaranty is a continuing and irrevocable guarantee of all
Obligations now or hereafter existing and shall remain in full force and effect
until all Obligations and any other amounts payable under this Guaranty (other
than contingent indemnification obligations to the extent no claim giving rise
thereto has been asserted) are indefeasibly paid in full in cash and any
Commitments of the Lenders or Loans provided by the Lenders with respect to the
Obligations (other than contingent indemnification obligations to the extent no
claim giving rise thereto has been asserted) are terminated.

(b) In the event of any sale or other disposition of all of the Capital Stock of
any Guarantor (including by way of merger, consolidation or otherwise) to a
Person that is not (either before or after giving effect to such transaction)
the Borrower or a Subsidiary of the Borrower in a transaction that is not
prohibited by the Interim Loan Agreement, then such Guarantor will be released
and relieved of any obligations under this Guaranty; provided that such sale or
other disposition shall be in accordance with Section 8.4 of the Interim Loan
Agreement.

(c) Notwithstanding the foregoing, this Guaranty shall continue in full force
and effect or be received, as the case may be, if any payment by or on behalf of
the Borrower or any Guarantor is made, or any Lender exercises its right of
setoff, in respect of the Obligations and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Lenders in their reasonable discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under Title 11, U.S. Code or any similar federal or state law for the
relief of debtors (“Bankruptcy Law”) or otherwise, otherwise all as if such
payment had not been made or such setoff had not occurred and whether or not any
Lender is in possession of or has released this Guaranty and regardless of any
prior revocation, rescission, termination or reduction. The obligations of each
Guarantor under this paragraph shall survive termination of this Guaranty.

8. Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Obligations is stayed, in connection with any case commenced by or
against each Guarantor or the Borrower under any Bankruptcy Law, or otherwise,
all such amounts shall nonetheless be payable by such Guarantor immediately upon
demand by the Lenders.

 

6



--------------------------------------------------------------------------------

9. Miscellaneous. No provision of this Guaranty may be waived, amended,
supplemented or modified, except in accordance with Section 11.1(a) of the
Interim Loan Agreement. No failure by any Lender to exercise, and no delay in
exercising, any right, remedy or power hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy or power
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The remedies herein provided are cumulative and
not exclusive of any remedies provided by law or in equity. The unenforceability
or invalidity of any provision of this Guaranty shall not affect the
enforceability or validity of any other provision herein. Unless otherwise
agreed by any Lender and the Guarantors in writing, this Guaranty is not
intended to supersede or otherwise affect any other guaranty now or hereafter
given by the Guarantors for the benefit of any Lender or any term or provision
thereof.

10. Condition of the Borrower. Each Guarantor acknowledges and agrees that it
has the sole responsibility for, and has adequate means of, obtaining from the
Borrower and any other guarantor of the Obligations such information concerning
the financial condition, business and operations of the Borrower and any such
other guarantor as such Guarantor requires, and that the Lenders have no duty,
and such Guarantor is not relying on the Lenders at any time, to disclose to
such Guarantor any information relating to the business, operations or financial
condition of the Borrower or any other guarantor (each Guarantor waiving any
duty on the part of the Lenders to disclose such information and any defense
relating to the failure to provide the same).

11. Setoff. If and to the extent any payment is not made when due hereunder,
each Lender may setoff and charge from time to time any amount so due against
any or all of the Guarantor’s accounts or deposits with such Lender in
accordance with Section 11.6 of the Interim Loan Agreement.

12. Representations and Warranties. Each Guarantor represents and warrants that
as of the Effective Date, the representations and warranties set forth in
Article IV of the Interim Loan Agreement, as they relate to such Guarantor or to
the Guaranty, each of which is incorporated herein by reference, are true and
correct in all material respects except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date.

13. GOVERNING LAW; ASSIGNMENT; JURISDICTION. THIS GUARANTY SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.
This Guaranty shall (a) bind each Guarantor and its successors and assigns;
provided that such Guarantor may not assign its rights or obligations under this
Guaranty without the prior written consent of the Administrative Agent (and any
attempted assignment without such consent shall be void), and (b) inure to the
benefit of each Lender and its successors and assigns and the Lender may,
without notice to such Guarantor and without affecting such Guarantor’s
obligations hereunder, assign, sell or grant participations in the Obligations
and this Guaranty, in whole or in part. This Guaranty and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York. Each Guarantor
hereby irrevocably and unconditionally (a) submits for itself and its property
in any legal action or proceeding relating to this Guaranty or any other Loan
Document to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the exclusive general jurisdiction of the courts
of the State of New York, the courts of the United States for the Southern
District of New York, and appellate courts from any thereof; (b) consents that
any such action or proceeding will be brought in such courts and waives trial by
jury and any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address
specified below or at such other address as from

 

7



--------------------------------------------------------------------------------

time to time notified by such Guarantor; and (d) agrees that nothing herein
shall affect the right to effect service of process in any other manner
permitted by law or shall limit the right to sue in any other jurisdiction.

14. Notices. All notices and other communications to each Guarantor under this
Guaranty shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopier to such
Guarantor at its address set forth below or at such other address in the United
States as may be specified by such Guarantor in a written notice delivered to
the Administrative Agent at such office as the Administrative Agent may
designate for such purpose from time to time in a written notice to such
Guarantor.

For any Guarantor:

c/o Tenet Healthcare Corporation

1445 Ross Avenue, Suite 1400

Dallas, TX 75202

Facsimile No.: (469) 893-8600

Attention: General Counsel

15. Additional Guarantors. Each Subsidiary of the Borrower or other Person that
is required to become a party to this Guaranty pursuant to Section 7.10 of the
Interim Loan Agreement shall become a Guarantor as required by the Interim Loan
Agreement for all purposes of this Guaranty upon execution and delivery by such
Subsidiary of a joinder agreement in form reasonably satisfactory to the
Administrative Agent.

16. Section Titles. The section titles contained in this Guaranty are and shall
be without substantive meaning or content of any kind whatsoever and are not a
part of the agreement between parties hereto, except when used to reference a
section.

17. WAIVER OF JURY TRIAL. EACH OF THE LENDERS AND THE GUARANTORS IRREVOCABLY
WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY
OR ANY OTHER LOAN DOCUMENT.

[Signature Pages follows]

 

8



--------------------------------------------------------------------------------

Executed this 23rd day of March, 2015.

GUARANTORS:

AMERICAN MEDICAL (CENTRAL), INC.

AMI INFORMATION SYSTEMS GROUP, INC.

AMISUB (HEIGHTS), INC.

AMISUB (HILTON HEAD), INC.

AMISUB (SFH), INC.

AMISUB (TWELVE OAKS), INC.

AMISUB OF NORTH CAROLINA, INC.

AMISUB OF SOUTH CAROLINA, INC.

AMISUB OF TEXAS, INC.

ANAHEIM MRI HOLDING, INC. (formerly known as USC UNIVERSITY HOSPITAL, INC. and
formerly known as TENET 1500 SAN PABLO, INC.)

ATLANTA MEDICAL CENTER, INC.

BROOKWOOD HEALTH SERVICES, INC.

CGH HOSPITAL, LTD., by: CORAL GABLES HOSPITALS, INC., as general partner

COASTAL CAROLINA MEDICAL CENTER, INC.

COMMUNITY HOSPITAL OF LOS GATOS, INC.

CORAL GABLES HOSPITAL, INC.

CYPRESS FAIRBANKS MEDICAL CENTER, INC.

DELRAY MEDICAL CENTER, INC.

DES PERES HOSPITAL, INC.

DOCTORS HOSPITAL OF MANTECA, INC.

DOCTORS MEDICAL CENTER OF MODESTO, INC.

EAST COOPER COMMUNITY HOSPITAL, INC.

FMC MEDICAL, INC.

FOUNTAIN VALLEY REGIONAL HOSPITAL AND MEDICAL CENTER

FRYE REGIONAL MEDICAL CENTER, INC.

GOOD SAMARITAN MEDICAL CENTER, INC.

HEALTHCARE NETWORK CFMC, INC.

HEALTHCARE NETWORK HOLDINGS, INC.

HEALTHCORP NETWORK, INC.

HEALTHCARE NETWORK LOUISIANA, INC.

HEALTHCARE NETWORK MISSOURI, INC.

HEALTHCARE NETWORK TEXAS, INC.

HEALTH SERVICES NETWORK HOSPITALS, INC.

HEALTH SERVICES NETWORK TEXAS, INC.

HIALEAH HOSPITAL, INC.

HILTON HEAD HEALTH SYSTEM, L.P., by: TENET PHYSICIAN SERVICES – HILTON HEAD,
INC., as general partner

JFK MEMORIAL HOSPITAL, INC.

LAKEWOOD REGIONAL MEDICAL CENTER, INC.

LIFEMARK HOSPITALS, INC.

LIFEMARK HOSPITALS OF FLORIDA, INC.

 

9



--------------------------------------------------------------------------------

LOS ALAMITOS MEDICAL CENTER, INC.

NEW MEDICAL HORIZONS II, LTD., by: CYPRESS FAIRBANKS MEDICAL CENTER INC., as
general partner

NORTH FULTON MEDICAL CENTER, INC.

NORTH SHORE MEDICAL CENTER, INC.

ORNDA HOSPITAL CORPORATION

PALM BEACH GARDENS COMMUNITY HOSPITAL, INC.

PLACENTIA-LINDA HOSPITAL, INC.

SAINT FRANCIS HOSPITAL – BARTLETT, INC.

SIERRA VISTA HOSPITAL, INC.

SLH VISTA, INC.

SPALDING REGIONAL MEDICAL CENTER, INC.

SRRMC MANAGEMENT, INC.

ST. MARY’S MEDICAL CENTER INC.

SYLVAN GROVE HOSPITAL, INC.

TENET 100 MEDICAL CENTER SLIDELL, L.L.C (formerly known as NORTHSHORE REGIONAL
MEDICAL CENTER, L.L.C.), by: HEALTHCARE NETWORK LOUISIANA, INC., as sole and
managing member

TENET CALIFORNIA, INC.

TENET FLORIDA, INC.

TENET FRISCO, LTD., by: HEALTHCARE NETWORK TEXAS, INC., as general partner

TENET HEALTHSYSTEM HAHNEMANN, L.L.C., by: TENET HEALTHSYSTEM PHILADELPHIA, INC.,
as managing member

TENET HEALTHSYSTEM MEDICAL, INC.

TENET HEALTHSYSTEM PHILADELPHIA, INC.

TENET HEALTHSYSTEM ST. CHRISTOPHER’S HOSPITAL FOR CHILDREN, L.L.C., by: TENET
HEALTHSYSTEM PHILADELPHIA, INC., as managing member

TENET HOSPITALS LIMITED, by: HEALTHCARE NETWORK TEXAS, INC., as general partner

TENET PHYSICIAN SERVICES — HILTON HEAD, INC.

TH HEALTHCARE, LTD., by: LIFEMARK HOSPITALS, INC., as general partner

TWIN CITIES COMMUNITY HOSPITAL, INC.

VHS VALLEY MANAGEMENT COMPANY, INC.

VHS VALLEY HEALTH SYSTEM, LLC, by: VHS VALLEY MANAGEMENT COMPANY, INC., its sole
member

VHS BROWNSVILLE HOSPITAL COMPANY, LLC, by: VHS VALLEY HEALTH SYSTEM, LLC, its
sole member, by: VHS VALLEY MANAGEMENT COMPANY, INC., its sole member

VHS HARLINGEN HOSPITAL COMPANY, LLC, by: VHS VALLEY HEALTH SYSTEM, LLC, its sole
member, by: VHS VALLEY MANAGEMENT COMPANY, INC., its sole member

WEST BOCA MEDICAL CENTER, INC.

HOSPITAL DEVELOPMENT OF WEST PHOENIX, INC

VHS ACQUISITION CORPORATION

VHS ACQUISITION SUBSIDIARY NUMBER 1, INC.

VHS ACQUISITION SUBSIDIARY NUMBER 3, INC.

VHS ACQUISITION SUBSIDIARY NUMBER 7, INC.

VHS ACQUISITION SUBSIDIARY NUMBER 9, INC.

VHS CHILDREN’S HOSPITAL OF MICHIGAN, INC.

VHS DETROIT RECEIVING HOSPITAL, INC.

VHS HARPER-HUTZEL HOSPITAL, INC.

VHS HURON VALLEY-SINAI HOSPITAL, INC.

VHS OF ARROWHEAD, INC.

VHS OF ILLINOIS, INC.

 

10



--------------------------------------------------------------------------------

VHS REHABILITATION INSTITUTE OF MICHIGAN, INC.

VHS SAN ANTONIO PARTNERS, LLC, by: VHS ACQUISITION SUBSIDIARY NUMBER 5, INC.,
its managing member, and VHS HOLDING COMPANY, INC.

VHS SINAI-GRACE HOSPITAL, INC.

VHS WEST SUBURBAN MEDICAL CENTER, INC.

VHS WESTLAKE HOSPITAL INC.

VHS OF PHOENIX, INC.

VANGUARD HEALTH FINANCIAL COMPANY, LLC

VANGUARD HEALTH HOLDING COMPANY I, LLC

VANGUARD HEALTH HOLDING COMPANY II, LLC

VANGUARD HEALTH MANAGEMENT, INC.

VANGUARD HEALTH SYSTEMS, INC.

VHS OF MICHIGAN, INC.

 

By:

/s/ Tyler C. Murphy

Name: Tyler C. Murphy Title: Treasurer

 

DESERT REGIONAL MEDICAL CENTER, INC.

DOCTORS MEDICAL CENTER OF MODESTO, INC.

LOS ALAMITOS MEDICAL CENTER, INC.

SAN RAMON REGIONAL MEDICAL CENTER, LLC (as successor by merger to SAN RAMON
REGIONAL MEDICAL CENTER, INC.)

 

By:

/s/ James E. Snyder, III

Name: James E. Snyder, III Title: Assistant Treasurer ADMINISTRATIVE AGENT:

BARCLAYS BANK PLC,

as Administrative Agent By:

/s/ Craig J. Malloy

Name: Craig J. Malloy Title: Director

 

11